
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 309
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Gallegly (for
			 himself and Mr. Moran) submitted the
			 following resolution; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Recognizing the 60th anniversary of the
		  Animal Welfare Institute.
	
	
		Whereas, on July 10, 1951, a group of concerned
			 individuals dedicated to reducing the sum total of pain and fear inflicted on
			 animals established the Animal Welfare Institute (AWI) in New York, New York,
			 under the founding leadership of Christine Stevens;
		Whereas the AWI has helped win passage of the most
			 significant animal protection laws in the country by working with Congress to
			 reach bipartisan consensus on animal welfare issues;
		Whereas the AWI has worked to improve animal welfare
			 around the world in a myriad of ways through practical, reasonable, and
			 economically viable measures;
		Whereas the AWI has awarded the Albert Schweitzer Medal
			 for outstanding achievement in the advancement of animal welfare to dozens of
			 noteworthy figures, including Senators Hubert H. Humphrey and Robert J. Dole
			 for their exemplary work in the Senate on behalf of animals;
		Whereas the AWI has published numerous important reference
			 books for laboratory personnel, humane education materials for the general
			 public, and books for children that teach kindness to animals;
		Whereas the AWI’s Christine Stevens Wildlife Awards
			 provide grants to spur innovative and creative research on humane, non-lethal,
			 and effective tools and techniques for wildlife conflict management, to the
			 lasting benefit of both humans and animals;
		Whereas the AWI supports and helps maintain the viability
			 of high-welfare family farms through the Animal Welfare Approved certification
			 and labeling program, and provides farmers with grants for the development and
			 implementation of innovative, cost-effective, and humane husbandry
			 techniques;
		Whereas the AWI continues to pioneer efforts to improve
			 the care and treatment of animals used in research, encourage more humane
			 handling of domestic animals used for food, and aid research aimed at reducing
			 conflicts between humans and wildlife; and
		Whereas, July 10, 2011, marks the 60th anniversary of the
			 founding of the AWI: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the Animal Welfare Institute for its contributions to the humane
			 treatment of animals worldwide and for its service to the people of the United
			 States.
		
